Citation Nr: 0822143	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  05-14 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for hallux valgus 
with plantar fasciitis and tendonitis of the right foot, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for hallux valgus 
with plantar fasciitis and tendonitis of the left foot, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to 
March 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

This case was the subject of a Board remand dated in July 
2007. 

In correspondence received in February 2006 (and dated 
December 30, 2005), private physician R.H., D.O., raised 
claims on behalf of veteran for entitlement to service 
connection for pes planus of the left foot, pes planus of the 
right foot, arthritis of the left ankle, arthritis of the 
right ankle, osteomyelitis of the left foot, bilateral 
tinnitus, and inter-vertebral disc syndrome.  These matters 
are referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2008, the Board received correspondence from the 
veteran, with a request that he be afforded a new VA 
examination, and with accompanying VA records of treatment of 
his feet from January 2008 to March 2008.  The veteran wrote 
that a VA staff podiatrist had recently issued ankle braces 
for both of his feet, ordered orthotics for his shoes, and 
suggested possible surgery.  The veteran contended that a 
February 2008 VA examination of his feet conducted by a nurse 
was not adequate, and requested a new VA examination of his 
feet by a physician.  The newly received March 2008 records 
of treatment include differential diagnoses and what appear 
to be unusual or unexpected findings with respect to his 
feet.  The diagnosis rendered by the treating VA staff 
podiatrist was sesmoidititis vs. fractured sesmoiditis right 
foot with hallux rigidus / given pain on left same as right 
most likely sesmoiditis.  The report also alludes to an X-ray 
report, not associated with the claims files, indicating that 
the veteran may have a fractured sesmoid on the right 
fibular, or a bi-partite fracture.  The Board does not have 
the medical expertise to interpret these findings, to discern 
what extent they may be attributable to the veteran's 
service-connected hallux valgus with plantar fasciitis, or to 
ascertain the level of disability associated with these 
findings.  Accordingly, the Board finds that a new VA 
examination, conducted by a physician with expertise in 
disabilities of the feet, is warranted.  See 38 U.S.C.A. 
§ 5103A(d).  Also, aside from the newly received records of 
VA treatment from January 2008 to March 2008, the most recent 
records in the claims files of VA treatment of the veteran's 
feet are from June 2005.  In light of the apparent change in 
the veteran's condition, the RO should seek to update the 
claims files with recent records of VA or other treatment of 
the veteran's feet during the intervening period.  See 38 
U.S.C.A. § 5103A(b)-(c). 

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002)) notice 
relative to the issues on appeal, in 
accordance with Vazquez-Flores v. Peake, 22 
Vet App 37 (2008).  The VCAA notice should 
specifically: (1) inform the claimant that 
to substantiate each increased rating 
claim, he must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on the 
claimant's employment and daily life; (2) 
provide general notice of the criteria 
necessary for entitlement to a higher 
disability rating under the applicable 
Diagnostic Code(s); (3) inform the claimant 
that disability ratings will be determined 
by applying relevant Diagnostic Codes, 
which typically provide for a range in 
severity of a particular disability from 0 
percent to as much as 100 percent based on 
the nature of the symptoms of the condition 
for which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life; and (4) provide examples of the types 
of medical and lay evidence relevant to 
establishing entitlement to increased 
compensation.

2.  Request the veteran to identify the 
name and address of all providers of 
medical treatment for his disability of the 
feet from June 2005 forward.  After any 
required releases for medical information 
are requested and obtained from the 
veteran, an attempt should be made to 
obtain any records so identified that have 
not been previously obtained.

The records sought should include all 
relevant records of VA treatment from June 
2005 forward.

3.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination by a 
physician with expertise in disabilities of 
the feet for the purpose of determining the 
current severity of his service-connected 
bilateral hallux valgus with plantar 
fasciitis and tendonitis.

The RO should send the claims files to the 
examiner for review, and the clinician 
should indicate that the claims files were 
reviewed, to include the December 30, 2005, 
letter from R. H., D.O., the report of VA 
examination in February 2008, and records of 
treatment with a VA staff podiatrist from 
January 2008 to March 2008.
 
The examiner should perform full range of 
motion studies of the feet and comment on 
the functional limitations of the service-
connected bilateral hallux valgus with 
plantar fasciitis and tendonitis caused by 
pain, flare-ups of pain, weakness, 
fatigability, and incoordination.  Any 
additional functional limitation should be 
expressed as limitation of motion of the 
foot, or by a description of the functional 
limitations caused by pain, flare-ups, 
weakness, fatigability, or incoordination.  
Specifically, the examiner should opine 
whether it is at least as likely as not 
that there is any additional functional 
loss (such as loss of motion) due to pain 
or flare-ups of pain supported by adequate 
objective findings, or weakness on 
movement, excess fatigability, or 
incoordination.  

For the veteran's service-connected hallux 
valgus with plantar fasciitis and 
tendonitis, the examiner should describe 
the nature and extent of the veteran's 
present disability.  The examiner should 
specifically comment on the March 2008 
records of VA treatment that include 
differential diagnoses and what appear to 
be unusual or unexpected findings with 
respect to the veteran's feet.  The 
diagnosis rendered by the treating VA staff 
podiatrist was sesmoidititis vs. fractured 
sesmoiditis right foot with hallux rigidus 
/ given pain on left same as right most 
likely sesmoiditis.  The report also 
alludes to an X-ray report, not associated 
with the claims files, indicating that the 
veteran may have a fractured sesmoid on the 
right fibular, or a bi-partite fracture.  
The Board does not have the medical 
expertise to interpret these findings, to 
discern what extent they may be 
attributable to the veteran's service-
connected hallux valgus with plantar 
fasciitis, or to ascertain the level of 
disability associated with these findings.  
The Board requests the VA examiner to 
comment on this matter.

To the extent possible, the examiner should 
distinguish functional impairment due to 
the veteran's service-connected hallux 
valgus with plantar fasciitis and 
tendonitis from any impairment due to any 
non-service-connected disability of the 
feet or ankles that may be present.  If no 
such distinction can be made without resort 
to pure speculation, the examiner should so 
state.

If the examiner finds currently non-
service-connected disability of the feet or 
ankles that he finds is in fact at least as 
likely as not attributable to the veteran's 
period of active service or is attributable 
to or aggravated (chronic worsening of 
underlying condition versus temporary 
flare-up of symptoms) by the veteran's 
service-connected hallux valgus with 
plantar fasciitis and tendonitis, the 
examiner should so state.

The examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

4.  Readjudicate the issues on appeal.  
Readjudication should include consideration 
of whether referral to the Director, 
Compensation and Pension, for 
extraschedular consideration is warranted 
in this case.  Readjudciation should also 
include consideration of all potentially 
applicable rating codes, depending on the 
findings of the VA examiner.  This should 
include whether a rating in excess of 10 
percent for each foot may be warranted 
pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5276 to 5284, depending on the 
findings of the VA examiner.  If any 
benefit sought remains denied, the veteran 
and his representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



